Citation Nr: 0113731	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-20 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a head injury with 
headaches.

2. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for PTSD and a seizure 
disorder, and found that new and material evidence had not 
been submitted sufficient to reopen a claim of entitlement to 
service connection for headaches and a head injury.


FINDINGS OF FACT

1. The RO, in a decision dated January 1995, denied the 
veteran's claim of entitlement to service connection for 
the residuals of a head injury with headaches.  This was a 
final disallowance of this claim.

2. Evidence received since the January 1995 decision, 
considered alone or in conjunction with the evidence 
previously of record, is not so significant that it must 
be considered (with the other evidence of record) to 
fairly decide the merits of the claim of service 
connection for the residuals of a head injury with 
headaches.

3. The veteran is not shown to have engaged in combat.

4. The record does not contain credible supporting evidence 
that the alleged in-service stressor occurred.

5. The veteran does not have post traumatic stress disorder 
caused by any event that occurred during his period of 
active military service.

6. A seizure disorder was not manifested during service or 
within one year thereafter, and is not related to any 
incident of service.


CONCLUSIONS OF LAW

1. A January 1995 RO decision which denied the veteran 
service connection for the residuals of a head injury with 
headaches is a final decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
the residuals of a head injury with headaches is not new 
and material, and this claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §  3.156(a) (2000).

3. Post traumatic stress disorder was not incurred or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303, 3.304(f) (2000).

4. A seizure disorder was neither incurred in nor aggravated 
by service; and epilepsy cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 
1991); 38 C.F.R. § 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision, 
Statement of the Case, and Supplemental Statement of Case 
issued during the pendency of the appeal, as well as a letter 
sent to the veteran dated October 1999, the veteran and his 
representative were given notice of the information and 
medical evidence necessary to substantiate the claims.  The 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Indeed, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims file.  Specifically, the RO 
has obtained numerous VA medical records and evaluation 
reports, and the veteran has submitted a statement prepared 
by his counseling therapist at the Vet Center.  Further, the 
veteran's service medical records were obtained and 
associated with the claims folder, and such records appear to 
be intact.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran in 
this case.  Therefore, further development and further 
expending of VA's resources is not warranted.  Accordingly, 
the Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist.  See VCAA, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be codified 
as amended at 38 U.S.C. § 5103A, 5107).


I.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a head injury with headaches.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131.  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

In a January 1995 decision, the RO denied a June 1994 claim 
of entitlement to service connection for the residuals of an 
alleged head injury.  The RO denied the veteran's claim 
because, although the veteran claimed to have suffered a head 
injury during an accident in which a tank hatch fell on him, 
in March 1982, there was no evidence in the veteran's claims 
folder to indicate that he suffered any sort of head injury 
during that accident, or at any time during service. 

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, the law and regulations provide 
that if new and material evidence has been presented or 
secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the RO decision 
dated January 1995.  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).

The new evidence submitted consists of outpatient treatment 
records and service medical records.  Many of the records the 
veteran submitted are duplicates of records already 
submitted, in particular of service medical records, and of 
records relating to a February 14, 1994 hospital admission of 
the veteran.  Records from this admission were already of 
record, and show that at that time the veteran was diagnosed 
with tension headache with seizure equivalence, and probable 
anxiety disorder.  Of those records submitted that are not 
duplicates, many deal with treatment the veteran has had for 
other medical problems, including for his chronic back pain, 
for which he is service connected, and other for 
miscellaneous minor injuries and medical conditions.

However, the veteran has submitted several new medical 
records concerning his headaches.  An undated outpatient 
treatment record indicates that the veteran reported having 
headaches since 1981, but that they had been increasing in 
frequency since 1991.

Hospitalization treatment records dated February 1994 
indicate that the veteran complained of headaches that he 
described as a six out of ten, with constant pressure to his 
head relieved by flexion of the neck.  The veteran reported 
photophobia at that time. The veteran was diagnosed with 
possible posttraumatic headache with questionable seizure 
equivalents, and it was proposed to rule out syncope.  As 
noted above, records from this admission were already of 
record, and show that at that time the veteran was diagnosed 
with tension headache with seizure equivalence, and probable 
anxiety disorder.

A report of outpatient treatment dated June 1994 indicates 
that the veteran was still complaining that his headaches 
were severe, accompanied by dizziness and confusion.  The 
veteran reported the pain to be localized in the right 
occipital area, and to be pulsing.  The veteran reported a 
duration of symptomatology of 12 years, with a frequency of 
3-4 times a week.  The veteran at that time was given a 
diagnostic impression of complicated migraines.

An outpatient treatment record dated July 1994 indicates that 
the veteran continued to complain of headaches.  The veteran 
was given a diagnosis at that time of a long history of 
complicated migraines.

The report of a MRI of the brain taken August 1994 found that 
the veteran's brain was unremarkable, and that there was 
specifically no evidence of intracranial hemorrhage or mass 
lesion.

The report of outpatient treatment dated October 1995 
indicates that the veteran continued to report suffering from 
chronic headaches.  The veteran at that time was diagnosed 
with tension and vascular headaches.

In an undated outpatient treatment report that appears to be 
from February 1999, the veteran reported having the worst 
headache of his life.  The veteran at that time was diagnosed 
with a musculoskeletal headache.

The Board finds that new and material evidence has not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for the residuals of a head injury with 
headaches.  The majority of evidence submitted, when not 
literally duplicative of records already submitted, is 
essentially duplicative in content of evidence already of 
record.  Specifically, the additional evidence admitted is 
merely cumulative as to the issue of whether the veteran 
suffers from headaches.  The RO denied the veteran's claim in 
January 1995 not because there was no evidence that the 
veteran suffered from headaches, but because there was no 
evidence that the veteran suffered any head injury in 
service, or suffered from headaches while in service.  
Although the newly submitted records often contain the 
reported history of the veteran, that he suffered a head 
injury in service, many of these records in fact attribute 
the veteran's headaches to tension or an anxiety disorder, 
not to any head injury.  The veteran has simply submitted no 
evidence that he suffered any injury in service that can be 
linked to his current headaches.

While some of the outpatient treatment reports submitted are 
"new," in the sense that they were not previously 
considered, when presented alone, or along with evidence 
previously submitted, they are not so significant that they 
must be considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156 (a).

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from the residuals 
of a head injury with headaches as a result of his service 
are not sufficient to reopen a claim under 38 U.S.C.A. § 
5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's January 1995 
decision is not new and material for the purpose of reopening 
the claim.  38 C.F.R. § 3.156(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


II. Entitlement to service connection for PTSD.

The veteran and his representative contend that service 
connection is warranted for PTSD.  Specifically, the veteran 
contends that an accident he suffered in service in March 
1982, which is of record, caused his PTSD.

Under the laws administered by the VA, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131.  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

Pertinent regulation also provides that service connection 
for PTSD requires (i) medical evidence diagnosing PTSD, (ii) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor, and (iii) credible 
supporting evidence that the in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).

A review of the record establishes that the veteran had only 
peacetime service.  Under such circumstances, accordingly, 
there is no basis on which it may be concluded that the 
veteran engaged in combat with the enemy.

Since the record fails to establish that the veteran engaged 
in combat with the enemy, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, corroborating evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor 
during service is required.  See Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); see also Moreau v. Brown, 9 Vet. 
App. 389, 396  (1996) (holding that credible supporting 
evidence of the actual occurrence of the in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence).

The Board notes that the veteran has been previously 
diagnosed with such psychiatric disabilities as depression, 
anxiety, and an adjustment disorder.

Nonetheless, the veteran does have a diagnosis of PTSD.  
Specifically, a letter of record dated July 1999 from D. H., 
M.A., a supervisory readjustment counseling therapist and 
team leader at the Charleston Vet Center, indicates that, in 
his opinion, the veteran is suffering from chronic PTSD 
related to an accident the veteran suffered in March 1982, 
and specifically related to the veteran's reported history 
that at that time he suffered a head injury and was knocked 
unconscious when a tank hatch fell on his head.  

However, while the veteran's service records clearly indicate 
that he was involved in an accident in which a hatch fell on 
him in March 1982, the veteran's records are completely 
negative for any head injury or trauma that the veteran 
incurred as a result of that accident, or in fact at any time 
during service.  Although there are numerous service medical 
records concerning this accident, these records only indicate 
that the veteran suffered chest, back, shoulder, and neck 
trauma as a result of this accident.  Further, although the 
veteran apparently reported, in his history to Mr. H., that 
not only was he hit on the head, but that he was knocked 
unconscious for slightly less than an hour, again, service 
medical records, although detailed as to this incident, 
contain no record of the veteran being knocked unconscious as 
a result of this accident.

As such, although the veteran has a diagnosis of PTSD, the 
Board finds that the record contains no credible supporting 
evidence that the claimed in-service stressor, a blow to the 
head, occurred.  Without such evidence, the veteran's claim 
for PTSD cannot be maintained. 


III. Entitlement to service connection for a seizure 
disorder.

The veteran and his representative contend that service 
connection is warranted for a seizure disorder.  The veteran 
apparently feels that his seizure is related to the above 
mentioned accident which took place in March 1982, when the 
veteran alleges that he was struck on the head and rendered 
unconscious by a tank hatch.

As noted above, applicable law provides that service 
connection will be granted if it is shown that a particular 
disease or injury was incurred or aggravated during service.  
38 U.S.C.A. § 1131.  If a chronic disorder, such as epilepsy, 
is manifested to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

The Board initially notes that the veteran does apparently 
suffer from some sort of seizure condition, or "seizure 
equivalent".  Several outpatient treatment records propose 
to either rule out seizure disorder, or find the veteran has 
a seizure equivalent.  Of relevance are such outpatient 
treatment records as those dated February 1994, which 
indicate that the veteran's spells of loss of consciousness 
and 
tremors are probably related to an anxiety disorder, 
depression, and somatization disorder, as well as possibly to 
secondary gain.

However, regardless of whether the veteran in fact suffers 
from a seizure disorder, the veteran's service medical 
records contain no reference to the veteran's suffering from 
any seizure disorder or head injury while in service, or 
within one year thereafter.  As noted above, though the 
veteran has alleged that, during an accident in March 1982, 
he suffered a head injury and loss of consciousness, the 
veteran's service medical records regarding this matter, 
although fairly extensive, contain absolutely no reference to 
any head injury the veteran sustained during this accident.  
Further, service medical records do not show the veteran 
being treated for any seizure condition or head injury at any 
time during service.  As the veteran has not shown any head 
injury, disease, or disability in service, and has not 
provided any evidence of any other disease or injury 
contracted in service that has caused his seizures, the Board 
finds that the veteran's claim cannot be maintained.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a head injury with headaches is 
denied.

Entitlement to service connection for post traumatic stress 
disorder is denied.

Entitlement to service connection for a seizure disorder is 
denied.



		
DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals



 

